Citation Nr: 0723771	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus associated 
with herbicide exposure with diabetic eye disease 
complications.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for 
diabetes mellitus and assigned a 20 percent disability 
rating.  In June 2006, the Board remanded the present matter 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to schedule the 
veteran for a VA examination to assess the current severity 
of his service-connected diabetes mellitus.  In the 
examination request, the Board specifically asked that the 
examiner comment on the extent, if any, to which the 
veteran's activities were regulated due to his diabetes 
mellitus.  The June 2006 RO examination request included the 
above instruction.  The veteran was afforded a VA examination 
in August 2006.  The examiner, however, failed to 
specifically comment on whether and to what extent the 
veteran's activities were regulated due to his diabetes 
mellitus.  As such, a remand is required to correct this 
deficiency.  

Accordingly, this claim is REMANDED for the following:

1.  Return the claims folder to the 
examiner that saw the veteran in August 
2006, if available.  The examiner 
should state in the report that the 
claims folder was reviewed.  

The examiner is asked to describe the 
extent, if any, to which the veteran's 
activities are regulated (i.e., 
avoidance of strenuous occupational and 
recreational activities) due to his 
diabetes mellitus.

If the examiner determines that re-
examination of the veteran is required 
in order to provide the requested 
opinion, then an appropriate 
examination and/or testing should be 
scheduled.

The examiner must provide a 
comprehensive report, including 
complete rationales for all conclusions 
reached.  

2.  Thereafter, review the claims folder 
and ensure that the foregoing 
development has been conducted and 
completed in full.  If the medical 
report is deficient in any manner, it 
must be returned to the examiner for 
correction.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

